Citation Nr: 1707067	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-26 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was previously before the Board in February 2016, when it was remanded for additional development.  Pursuant to the remand directives, the RO scheduled the Veteran for a social and industrial survey, which was completed, and readjudicated the claim for entitlement to a TDIU.  Review of the record shows substantial compliance with the prior remand; thus, additional development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder, (PTSD) which is rated as 70 percent disabling.

2.  The Veteran's service-connected PTSD is not so severe as to preclude him from obtaining and maintaining gainful employment consistent with his level of education and occupational experience.


CONCLUSION OF LAW

The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2011 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how eligibility for a TDIU is determined.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate the claim, including requesting information from the Veteran regarding employment records as well as affording him VA examinations and obtaining medical opinions.  In a VA social work and industrial survey conducted in April 2016, a VA clinician provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to the Veteran's claim.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

TDIU

The Veteran contends that his service-connected PTSD renders him unemployable and that he is therefore entitled to a TDIU.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of gainful employment.  Moore, at 358-59.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific veteran would be so precluded as a result of service-connected disabilities.  Unlike the regular disability rating schedule, however, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).

The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for PTSD, evaluated as 70 percent disabling, effective December 31, 2008.  As such, the scheduler criteria for a TDIU have been met.  However, despite the Veteran's 70 percent disability rating for the service-connected PTSD, the evidence does not establish that his service-connected PTSD has rendered him unemployable.

In his October 2011 claim for a TDIU, the Veteran stated that he resigned from his position as a maintenance man at an apartment complex in early 2011 because he "could not deal with people anymore because of stress."  On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which was completed in March 2015 in connection with this claim, the Veteran indicated that he last worked full time in 2007.  He provided the name of a prior employer, a paving company in Anchorage, Alaska; but did not specify dates of employment.  He reported that he completed four years of high school and had no additional training.  A second VA Form 21-8940, which was submitted by the Veteran in April 2016, indicates the Veteran last worked full time in 2002 and listed the same paving company in Anchorage, Alaska as his former employer.

The Veteran's claims file also contains an April 2015 VA PTSD examination report.  At this examination, the Veteran reported that he continued to live at home with his wife, he was not attending school, and he did not have a job.  He reported that he last worked in 2012, and resigned because it became too stressful for him to deal with people and because he was having more medical and physical issues.  The examiner noted that the Veteran's abstract thought processes were somewhat concrete, and that his analytical ability was "generally okay" as were his fine motor skills.  The Veteran reported that he could generally follow detailed instructions and rely on his memory, but noted some attention and memory issues at times.  He also reported that concentration could be difficult.  The Veteran stated that when he was working he had some difficulty dealing with work tasks and other people, often getting "stressed out."  When asked if he would like to work, the Veteran said he was not interested in working right now.  He noted the level of stress when he was working as well as more nonservice-connected medical and physical problems that would limit his ability to handle a job.  After a thorough review of the record and examination of Veteran, the VA examiner found that the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity, but did not offer an opinion on the Veteran's employability.

In response to the Board's February 2016 remand directives, the Veteran was afforded a VA social work and industrial survey in April 2016.  The Veteran reported that he had no education or training beyond the tenth grade other than the military.  He reported that immediately following discharge from service he worked various jobs, including roofing, plumbing, and framing.  The Veteran expressed that he was unable to remember exact dates, but he described working for a canning company for approximately seven or eight months and working in the asphalt industry for approximately eight years, ending that employment in 2002 or 2003.  The Veteran stated that he left his job at the asphalt company because he could not deal with the people.  The Veteran's claims file contains a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, which was completed by an Alaskan construction company in March 2004.  The form indicates that the Veteran was employed by this company from October 2000 through October 2003 and that his termination resulted from a "lack of work."

The Veteran reported that he later obtained work as a maintenance man at an apartment complex.  The position was initially full-time, but subsequently became part-time.  The Veteran stated that although he had no formal accommodations, the manager of the property let him deal with her primarily which he indicated was helpful to him because he "didn't have to talk to other people."  According to a November 2011 statement submitted by the Veteran's former employer, the Veteran resigned from this position in October 2010, stating that he could not deal with people, and that he had depression and his hands kept cracking open.  The Veteran reported that this was the last position he held.

The clinician who performed the Veteran's April 2016 VA social and industrial survey noted that although the Veteran's symptoms of PTSD appear to affect his ability to function within an occupational environment, the Veteran has maintained periods of stable employment in the past and his ability to maintain employment appears to be augmented when completing tasks which require significantly less social interactions with others.  The clinician determined the Veteran's fund of general information, judgment, and recall were good.  After a thorough review of the Veteran's electronic file and medical records, and an examination of the Veteran, the clinician opined that although the Veteran's PTSD does reduce his reliability and productivity within a work environment, factors within the Veteran's power also appear to make it more likely that he can successfully maintain employment (e.g., participating in jobs requiring less social interaction).  In support of his opinion, the clinician cited the Veteran's reports of periods of relatively stable employment, despite experiencing PTSD symptoms.

Generally, while it is clear that the Veteran's service-connected PTSD affects him in an occupational setting, the evidence does not show that his service-connected PTSD precludes him from obtaining and maintaining gainful employment.  The clinician who performed the VA social work and industrial survey noted that although the Veteran's employability was somewhat limited, it was not precluded by his service-connected PTSD.  In addition, the clinician opined that the Veteran should be able to successfully maintain employment coincident with work accommodations or restrictions which would permit less social interaction with others.

The Board concedes that the Veteran's service-connected PTSD causes some level of occupational impairment, as evidenced by the 70 percent disability evaluation he has been assigned for this condition.  The percentage ratings set forth in the Rating Schedule represent as far as can practically be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Thus, the disability rating itself recognizes that industrial capabilities are impaired.  Van Hoose, at 363.  However, for a TDIU, the Veteran's service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As acknowledged previously, the question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Here, the mere fact that the Veteran has been unemployed for approximately seven years does not render him unemployable.  The results of the VA social work and industrial survey indicate the Veteran would be able to work in a position where he is not required to work with others on a significant basis and did not have to relate with others.  The findings of this survey do not conclude that the Veteran is precluded from physical and/or sedentary employment due to his service-connected PTSD.

The Board has considered the Veteran's contention that he is unable to work due to his service-connected PTSD, but accords more weight to the findings of the VA examiner as discussed above.  The VA examiner is a medical professional who has the expertise to make an accurate assessment in this regard, while the Veteran, as a lay person, does not possess such expertise.  Thus, his statements are outweighed by the VA examiner's opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In sum, as there is no indication that the Veteran's service-connected disability is sufficiently incapacitating as to prevent him from obtaining and maintaining substantially gainful activity in a job requiring less social interaction, referral for extraschedular consideration of entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16 (b). 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a TDIU is denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


